FILED
                            NOT FOR PUBLICATION                              OCT 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10375

               Plaintiff - Appellee,             D.C. No. 2:96-cr-00046-PMP

  v.
                                                 MEMORANDUM *
FERDINAND RICHARD BALCAR, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Federal prisoner Ferdinand Richard Balcar, Jr., appeals pro se from the

district court’s order granting his motion to adjust his restitution payment schedule.

We affirm.

       Balcar contends that his 1997 jury conviction for four counts of armed bank

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
robbery should be vacated because the government failed to prove at trial that the

institutions he robbed were federally insured. Because he raises no challenges to

the order being appealed, we affirm.

      AFFIRMED.




                                         2                                    12-10375